Citation Nr: 0315926	
Decision Date: 07/14/03    Archive Date: 07/22/03

DOCKET NO.  95-26 123	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty from February 1955 to 
August 1957.

This case comes before the Board of Veteran's Appeals (Board) 
on appeal from a September 1994 rating decision by the New 
York, New York, Regional Office (RO) of the Department of 
Veteran's Affairs (VA).  In that decision, the RO denied a 
claim for service connection for a nervous condition.  The 
Board remanded the case to the RO in April 1997 for 
additional development.  In a Supplemental Statement of the 
Case (SSOC) dated January 2003, the RO addressed a claim for 
service connection for PTSD.  The veteran contends that his 
acquired psychiatric disorder, however diagnosed, stems from 
his exposure to stressful events in service.  Because the 
underlying facts of these claims are so intimately connected, 
and in the interests of judicial economy and avoidance of 
piecemeal litigation, the Board finds that they should be 
appealed and considered together.  Smith v. Gober, 236 F.3d. 
1370 (Fed. Cir. 2001).  The Board, therefore, has rephrased 
the issue listed on the title page.


REMAND

In May 2003, the Board received notice that the veteran 
desired a hearing before a Veterans Law Judge at the New 
York, New York Regional Office (RO).  The case, therefore, is 
remanded to the RO to accommodate the veteran's hearing 
request.  

Accordingly, the case is REMANDED for the following action:

The RO should undertake appropriate scheduling 
action for a personal hearing before a Veteran's 
Law Judge at the New York, New York RO.  Notice 
should be sent to the veteran and his 
representative in accordance with applicable 
regulations.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The veteran need take no 
action until otherwise notified, but he may furnish 
additional evidence and argument while the case is in remand 
status. Kutscherousky v. West, 12 Vet. App. 369 (1999); 
Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. 
Brown, 8 Vet. App. 109 (1995).  The purpose of this REMAND is 
to ensure due process of law.  No inference should be drawn 
regarding the final disposition of the claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                  
_________________________________________________
	C.W. Symanski
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




